DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/14/2022 amended claims 1-2.  Applicants’ amendments overcome the claim objections and the 35 USC 112 rejection from the office action mailed 3/18/2022; therefore the objections and the rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Kocsis in view of Bollinger from the office action mailed 3/18/2022; therefore this rejection is withdrawn.  Applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 3/18/2022; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments is set forth below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis et al., US Patent Application Publication No. 2010/0093573 (hereinafter referred to as Kocsis) in view of Reid et al., US Patent no. 10,351,791 (hereinafter referred to as Reid).     
Regarding claims 1-4, Kocsis discloses a lubricating oil composition comprising a base oil present in a concentration of 86.64 wt% (as recited in claims 3-4) (see Example 1 – based on the additive concentrations) to which is added 0.01 to 20 wt% of an ashless antiwear agent represented by the following formula:  
	
  
    PNG
    media_image1.png
    293
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    430
    media_image2.png
    Greyscale

(reads on formula (2) of claim 1 – when R1 and R2 are 6 to 20 hydrocarbon groups, Y and Y’ are Oxygens, X is CH2 and m and n are 1) (Para. [0016] and [0038]-[0060]) and 0.86 wt% of zinc dihydrocarbyl dithiophosphate (as recited in claim 2) (see Example 1 and [0097]-[0098]).      
Kocsis discloses all the limitations discussed above but does not explicitly disclose the ester of formula (1) of claim 1.  
Reid discloses a quaternary ammonium compound of formula X wherein R0, R1, R2 and R3 are individually an optionally substituted hydrocarbyl and R includes an optionally substituted hydrocarbyl moiety having at least 5 carbon atoms (see Abstract).
The quaternary ammonium compound which is the reaction product of: (a) a tertiary amine; (b) an acid-activated alkylating agent; and (c) an acid including an optionally substituted hydrocarbyl moiety having at least 5 carbon atoms (Col. 2/L. 27-33).  In the formula R3 may be a polyisobutenyl group, an alkyl, a phenol or succinimide moiety (Col. 4/L. 28-65 and Col. 5/L. 41-54).  RO may be the structures set at Col. 9/L. 45-50.  The acid used in the reaction product may be R’(COOR’)n wherein R’ is an optionally substituted hydrocarbyl group and R” is independently H or optionally substituted hydrocarbyl and n is at least 1.  The alkylating agent is an epoxide (Col. 9/L. 26-41 and Col. 10/L. 60-67).  Reid teaches that the fuel and lubricant composition improves engine performances such as keep clean, clean up and reduced filter deposits (Col. 32/L. 41-45 and Col. 33/L. 16-26 and see Claims 9-12 of Reid).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ester compounds of Reid in the composition of Kocsis in order to enhance the engine performance properties.   

Response to Arguments
5.	Applicants’ arguments filed 6/14/2022 regarding claims 1-4 have been fully considered and are moot as the obviousness rejection from the previous office action have been withdrawn as discussed above.  Applicants do argue unexpected results which will be addressed below.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific ester compounds, including ones where the “M” group is either a hydrogen or primary ammonium compound wherein the combination of esters are present in a very specific ratio between the two compounds and are present as an additive in a concentration range of the lubricant composition as a whole.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771